Citation Nr: 1747280	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for service-connected headaches associated with cervical strain.  

2.  Entitlement to service connection for plantar fasciitis of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on several periods of active duty and active duty for training (ACDUTRA) during her time in the Army National Guard beginning in December 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  In a November 2015 rating decision, the Appeals Management Center (AMC) granted an increased rating to 50 percent for the Veteran's service-connected headache condition associated with cervical strain effective March 25, 2014.  

2.  In a November 2015 rating decision, the Appeals Management Center (AMC) granted service connection for plantar fasciitis of the left foot.  

3.  There is no longer a controversy regarding the benefit sought on appeal, as the RO has granted the claim for increased rating for headache condition associated with cervical strain to the maximum available schedular rating, and granted service connection for plantar fasciitis of the left foot.  

4.  The Veteran's representative indicated in writing to the Board that the benefits sought on appeal have been granted to the full extent sought by the Veteran.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to whether service connection for plantar fasciitis of the left foot or an increased rating for headaches associated with cervical strain are warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101, 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. §§ 511(a), 7104 (West 2014).  

All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

In the present case, a decision issued by the AMC in November 2015 granted service connection for plantar fasciitis of the left foot, and granted an increase to 50 percent for headaches associated with cervical strain under Diagnostic Code 8100.  38 C.F.R. § 4.124a DC 8100.  

Although the RO did not grant the 50 percent rating for headaches for the entire appeal period, he representative in a September 2017 informal hearing presentation, indicated that she was satisfied with the decision to assign the 50 percent rating and noting that the RO's action was a "full grant of her appeal for increased evaluation for headaches."  Her representative also noted that the grant of service connection for plantar fasciitis of the left foot was a full grant on that issue.  It was additionally noted that "There is no pending appeal for this veteran as both the issues remanded to the Board have been granted."  

In light of the action by the RO and the statements of her representative indicating that the actions by the RO represented a full grant of the issues on sought on appeal, there is no longer a question or controversy remaining.  Nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, service connection for plantar fasciitis of the left foot, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).    Accordingly, the Veteran's appeal is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101, 20.204 (2016).


ORDER

The appeal of the denial of a compensable rating for headaches associated with cervical strain is dismissed.  

The appeal of the denial of service connection for plantar fasciitis of the left foot is dismissed.



___________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


